Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Claims 1, 9, and 15 have been amended. Claims 3, 4, 11, and 17 have been canceled. Claims 1, 9, and 15 are currently pending and have been examined.
 
A.	Applicant's arguments with respect to the rejection of claims 1, 9, and 15 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 17 that the limitation reciting “said specialized circuitry of the NIC in the computer system enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository, said communication and resource sharing comprising sharing the patient's profile” constitutes an additional limitation under Step 2A Prong 2 and integrates the abstract idea into a practical application. Examiner respectfully disagrees. 
Applicant asserts that this limitation is analogous to the additional element in Example 42 of the Subject Matter Eligibility Examples, arguing that “claims 1, 9, and 15 allow the patient and other entities to access the stored and updated physiological diagnostic data in the patient’s profile, which is analogous to Example 42.” Examiner respectfully disagrees. Example 42 states that the additional elements in Claim 1 integrated the recited method of organizing human activity into a practical application because they constituted an improvement over prior art systems based on the real-time standardization of the format of shared data. However, not only do the present claims not involve such real-time conversion of data format for real-time sharing, but Example 42 does not establish that such real-time conversion of data format is always sufficient to integrate an abstract idea into a practical application. In the scenario of Example 42, the fact-pattern holds that these example limitations “recite a specific improvement over prior art systems.” In the present application however, Examiner respectfully disagrees that enabling communication and sharing of a patient profile between the recited computer system, patient's computing device, plurality of diagnostic devices, healthcare provider server, and a network accessible repository constitutes an improvement over prior art systems. The disclosure does not represent the cited subject matter within the claims as an improvement over previous systems, and these limitations are taught in the prior art as cited below.
Likewise, Examiner respectfully disagrees that these elements constitute a technological improvement that would integrate the abstract idea into a practical application. The use of a network interface controller to communicate with different devices over a network only amounts to using the NIC as a tool to enable those communications, and neither the claims nor the disclosure set out how the NIC performs this function in a manner that would amount to a technological improvement. Examiner also notes that the disclosure does not provide any description of how the NIC would perform functions such as enabling communication between devices on the network other than with the computer system 101 of which it is a component.
The rejection of claims 1, 9, and 15 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1, 9, and 15 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 appears to have two periods at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is drawn to a method, claim 9 is drawn to a computer system, and claim 15 is drawn to a computer program product, each of which is within the four statutory categories (i.e. a process, a system, and a manufacture). Claims 1, 9, and 15 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites an abstract idea in the form of a certain method of organizing human activity based on the recitation of: 
receiving, from a patient, symptom data of a patient comprising physiological symptoms of the patient;
periodically receiving measured physiological diagnostic data of the patient, said periodically receiving the physiological diagnostic data of the patient comprising periodically synching and downloading the physiological diagnostic data of the patient during said periodically synching, and inserting, in a stored profile of the patient, the periodically downloaded physiological diagnostic data of the patient, resulting in the stored patient’s profile including a history of the patient’s physiological diagnostic data, said patient’s profile being accessible to a healthcare provider;
transmitting, to the patient, a message comprising a diagnosis of the patient, said diagnosis based on patterns and correlations within the symptom data and on the symptom data as compared with known diseases and disorders based on the symptom data of the patient, the physiological diagnostic data of the patient, and a knowledge base of known diseases, disorders and symptoms; and
sharing the patient’s profile.


The above steps fall within the scope of managing personal behavior or interactions between people, and therefore within the scope of a method of organizing human activity. Fundamentally, the process is a form of managing personal behavior based on its recitation of maintaining records of patient physiological diagnostic data and providing a patient with a diagnosis of the patient based on symptom and physiological diagnostic data received from the patient. This constitutes a form of managing the personal behavior of the patient. MPEP 2106.04(a)(2)(II)(C) provides examples of different types of managed personal behavior previously held to be abstract, including methods of providing information to a user based on stored rules or criteria and information received from the user such as in Intellectual Ventures I LLC v. Capital One Bank (USA). The present claims similarly provide information to a user, i.e. a diagnosis, based on a set of rules and in response to the user providing a set of input data. Examiner also notes that maintaining a record of patient physiological diagnostic data and providing a diagnosis to a patient based on symptoms and physiological data collected from the patient is routinely performed in personal medicine by medical practitioners, and doing so via the steps above likewise constitutes a method of organizing human activity from the perspective of organizing the behavior of a provider diagnosing a patient and maintaining patient records.

Independent claims 9 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception Using Computers or Machines to Perform Existing Processes. MPEP 2106.05(f) 
Claims 1, 9, and 15 additionally recite 1) one or more processors of a computer system which perform the receiving and transmitting steps, and where the computer system stores the profile of the patient, 2) a network interface controller (NIC) implementing specialized circuitry and using a specific physical layer and a data link layer standard selected from the group consisting of Ethernet, Fiber channel, Wi-Fi, and Token Ring, where the NIC is recited as “enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository”; 3) a plurality of diagnostic devices as measuring the physiological diagnostic data of the patient, 4) a network as connected via the NIC and as coupling the plurality of diagnostic devices to the patient device and the computer system; 5) a data warehouse or central repository as storing the symptom data and physiological symptoms, 6) a healthcare provider server recited as having access to the patient profile, and 7) a patient’s computing device as providing the symptom data and physiological diagnostic data, and receiving the message comprising the diagnosis of the patient.
Claim 9 further recites a computer readable storage device which performs the function of containing program code executable by the processor to perform the method steps. 
Claim 15 further recites one or more computer readable hardware storage devices which perform the function of containing program code executable by the processor to perform the method steps.

Paragraphs 20 and 59 of the specification as originally filed describe the processor used to execute the method steps broadly as a CPU within a computing device. Paragraphs 59-64 describe the computer readable storage medium and the memory device as including a variety of generic storage types such as ROM, RAM, and optical storage. 

Paragraph 18 describes a network interface controller (NIC) in the same language as used in the claims as “implement specialized electronic circuitry allowing for communication between computer systems 101, 121, 123, 125 and the network 120 using a specific physical layer and a data link layer standard such as Ethernet, Fiber channel, Wi-Fi or Token Ring.” Examiner notes that no description is provided of what constitutes “specialized circuitry” beyond circuitry allowing for communication between computer systems and the network. Examiner also notes that in the context of a NIC, a “specific physical layer” refers to the physical circuitry of the NIC while a “data link layer standard” refers to the use of a data protocol. Likewise, there is no specific description of the NIC itself “enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard.” Enabling communication between devices over a network, however, is encompassed within a general-purpose network interface controller.

Paragraphs 28 and 29 describe the diagnostic devices as including a number of potential devices used to collect physiological patient data, including a thermometer, blood pressure cuff, pulse oximeter, and heart rate monitor, and generally in terms of its function of collecting respective types of data.

Paragraph 19 further states that the network may include LANs, WANs, the Internet, and “any other network known by a person skilled in the art,” i.e. a generic computer network.

Paragraph 32 provides the only disclosure of a “data warehouse or central repository” and does not provide any further description of these elements, which are accordingly given their broadest reasonable interpretation as generic computer storage.

Paragraph 25 describes the patient entering information and receiving messages from the system via a client computing device, which is described as “a piece of computing hardware or software that may access a service made available by a server.” The client computing device, i.e. the patient computing device, is given its broadest reasonable interpretation as a generic computing device.

Paragraphs 17, 22, and 59 describe a healthcare provider server 125 as system having a processor, input/output device, memory devices, and other generic computer hardware. The healthcare provider server is likewise given its broadest reasonable interpretation as a generic computing device.

The recitation of the processor, computer readable storage device, computer readable hardware storage device, diagnostic devices, healthcare provider server, data warehouse or central repository, network interface controller, network, and patient computing device only constitutes a mere instruction to implement the judicial exception using each respective device as a tool to implement respective steps within the judicial exception and does not integrate the abstract idea into a practical application. For example, the processor is recited only in general terms as a tool to execute data processing and manipulation steps within the judicial exception, the diagnostic devices are only recited in general terms as providing the physiological diagnostic data, and the client computing device is merely recited as a tool for providing output to and receiving input from a patient. Examiner also notes that enabling communication between devices over a network is likewise merely the use of a network interface controller as a tool for transmitting data between devices.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 9, and 15 only recite the processor, computer readable storage device, computer readable hardware storage device, diagnostic devices, healthcare provider server, data warehouse or central repository, network interface controller, network, and patient computing device as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1, 9, and 15 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to each of claims 1, 9, and 15, the newly added limitation reciting “said specialized circuitry of the NIC in the computer system enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository, said communication and resource sharing comprising sharing the patient's profile” appears to constitute new matter. 
Applicant cites paragraphs 17-19 of the specification as providing support. Paragraphs 18 and 19 of the specification as originally filed state that “[e]mbodiments of the NIC 119 may implement specialized electronic circuitry allowing for communication between computer systems 101, 121, 123, 125 and the network 120,” “[t]he NIC 119 may further allow for a full network protocol stack, enabling communication over network 120 to the group of computer systems 101, 121, 123, 125 or other computing hardware devices linked together through communication channels,” and that “[t]he network 120 may facilitate communication and resource sharing among the computer systems 101, 121, 123, 125 and additional hardware devices connected to the network 120.” However, these paragraphs only describe the NIC incorporated into the computer system 101 as providing communication between the computer system 101 and the other systems on the network. The network 120 itself, not the specific NIC incorporated into the computer system 101, is the element disclosed as allowing inter-communication between the other networked elements 121, 13, and 125. This is further supported by the diagram in Figure 1, which shows each of the computing system 101 and systems 121, 123, 125, and 131 connected to a network, with the NIC 119 shown only as interfacing with the network 120 in the same manner as each of the other systems. Figure 2 similarly shows communication between different elements of the system, and does not show the Cost Scheduling System 101 involved in communication between the Diagnostic Device and the Client Computing Device. No disclosure is provided of the NIC 119 in the Cost Scheduling System 101 being what allows, for example, the Client Computing Device to communicate with the Healthcare Provider Server.
Examiner notes that even if this limitation were construed as not strictly constituting new matter, it would still lack written description. No disclosure is provided of the “specialized circuitry” of the NIC or how it would accomplish the above function. A Network Interface Controller allows a device on a network to communicate with the network and other devices likewise connected to that network. A NIC within a networked device does not, in its ordinary operation, enable communication between other devices on the network. If the claimed NIC were performing this function, further disclosure beyond merely stating that the NIC includes “specialized circuitry” that “enables” such a function would be required in order to provide written description for the claimed limitation. 
With respect to “said communication and resource sharing comprising sharing the patient's profile,” paragraphs 24, 26, 30, 40, 43, and 51 as cited by Applicant do not describe the NIC 119 incorporated into Computer System 101 enabling the sharing of the patient’s profile between all of the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository. For example, while paragraph 30 describes synching data from a diagnostic device and storing physiological data in the patient’s profile, it does not disclose sharing the patient’s profile with the diagnostic device. Likewise, while paragraph 40 states that the scheduling module 113 (which is part of System 101) may transmit the patient’s profile to a healthcare provider’s server, it does not describe the NIC 119 in System 101 enabling the Client Computing Device to transmit the profile directly to the healthcare provider’s server as claimed.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al (US Patent Application Publication 2017/0039344) in view of Ghanbari et al (US Patent Application Publication 2014/0122109).

With respect to claim 1, Bitran discloses the claimed method comprising:
receiving, by one or more processors of a computer system from a computing device of a patient via a network interface controller (NIC) implementing specialized circuitry and using a specific physical layer and a data link layer standard (Figure 1 elements 14 and 12, and [15] describe a system having a server connected via a network to a client device, i.e. a patient device; [65], [66], and [76] further describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet. Examiner notes that, in the context of a NIC, a “specific physical layer” refers to the physical circuitry of the NIC while a “data link layer standard” refers to the use of a data protocol, each of which would be needed to send and receive data from a remote server), symptom data of the patient comprising physiological symptoms of the patient ([31]-[33] describe the user entering physiological symptom information which is sent to the server), said computer system comprising the NIC ([65], [66], and [76] describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet);

periodically receiving, by the one or more processors of the computer system from a plurality of diagnostic devices via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard, physiological diagnostic data of the patient, said plurality of diagnostic devices being medical instruments electronically coupled to the patient's computing device via a network, said plurality of diagnostic devices being electronically coupled to the computer system via the network (Figure 1 elements 12, 18, and 22, [15], and [31] show and describe a plurality of wearable devices and other medical devices connected to the patient’s computing device via a network and/or connected directly to the server; [15]-[17], [19], and [20] describe the devices as providing various types of medical data via the client device which is sent to the server), said periodically receiving the physiological diagnostic data of the patient comprising periodically syncing, by a collection module of the computer system with the plurality of diagnostic devices, downloading the physiological diagnostic data of the patient from the plurality of diagnostic devices during said periodically synching, and inserting, in a profile of the patient stored in the computer system ([16], [20]-[22], [24], and [31] describe the system passively monitoring the biological data as well as receiving it at the instigation of the patient, and storing it in a patient profile and EMR on the server, each of which may be construed as a profile), the periodically downloaded physiological diagnostic data of the patient, resulting in the patient’s profile stored in the computer system including a history of the patient’s physiological diagnostic data, said patient’s profile being accessible to a healthcare provider server (Figure 1 elements 32, 42, 46, and 48 show the profile and EMR stored on the server as well as an EMR server and associated provider computer system; [16], [23], [24], and [32] describe updating the EMR and profile with the received data);

transmitting by the one or more processors of the computer system via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard to the patient’s computing device, a message comprising a diagnosis of the patient (Figure 1, [29], [34], [35], and [37] describe sending a message with a diagnosis to the patient device), said diagnosis based on patterns and correlations within the symptom data and on the symptom data as compared with known diseases and disorders based on the symptom data of the patient, the physiological diagnostic data of the patient, and a knowledge base of known diseases, disorders, and symptoms ([27], [32], [34], and [37] describe using the symptoms and physiological data to diagnose the patient based on aggregated medical information about signs, symptoms, and patient conditions); 

said specialized circuitry of the NIC in the computer system enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository (Figure 1 elements 12, 14, 18, 22, 48, and 58 show the patient computing device, wearable and medical devices, provider system, and other medical data sources in networked communication; [15], [16], [19], [23], [27], [42], and [76] describe each of these elements communicating with each other via one or more protocols and via networks such as the Internet, i.e. using the NIC), said communication and resource sharing comprising sharing the patient's profile ([16], [20], [23], [24], [27], and [42] describe the components sharing and accessing the patient profile and EMR, such as the patient accessing the data via their client device, the healthcare provider accessing the information via their system, third party sources and insurance servers providing and receiving data from the profile/EMR, and the diagnostic devices providing data to the profile/EMR. Examiner notes pages 9 and 10 on Applicant’s Response received 8/15/2022 where Applicant cites different devices accessing or submitting data to the profile as providing support for “sharing” the patient’s profile, such as the diagnostic device storing physiological data in the profile);

but does not expressly disclose:
the data link layer standard selected from the group consisting of Ethernet, Fiber channel, Wi-Fi, and Token Ring. 

However, Ghanbari teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to use a NIC having a data layer standard including Wi-Fi and Ethernet ([38] and [39] describe the user devices as connecting to a server using TCP/IP over Ethernet or WiFi networks).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Bitran to use a NIC having a data layer standard including Wi-Fi and Ethernet, as taught by Ghanbari since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Bitran already discloses the system having a NIC using a data link layer standard as cited and explained above, and including WiFi and Ethernet as part of that data link layer standard as taught by Ghanbari would perform each of those same function in Bitran, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Bitran disclose the claimed computer system, comprising:
one or more processors and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more computer readable storage devices contain program code executable by the one or more processors to implement a method (Figure 9, [67]-[69], and [73] describe the system incorporating processors and storage devices having software), said method comprising:

receiving, by the one or more processors of a computer system from a computing device of a patient via a network interface controller (NIC) implementing specialized circuitry and using a specific physical layer and a data link layer standard (Figure 1 elements 14 and 12, and [15] describe a system having a server connected via a network to a client device, i.e. a patient device; [65], [66], and [76] further describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet. Examiner notes that, in the context of a NIC, a “specific physical layer” refers to the physical circuitry of the NIC while a “data link layer standard” refers to the use of a data protocol, each of which would be needed to send and receive data from a remote server), symptom data of the patient comprising physiological symptoms of the patient ([31]-[33] describe the user entering physiological symptom information which is sent to the server), said computer system comprising the NIC ([65], [66], and [76] describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet);

periodically receiving, by the one or more processors of the computer system from a plurality of diagnostic devices via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard, physiological diagnostic data of the patient, said plurality of diagnostic devices being medical instruments electronically coupled to the patient's computing device via a network, said plurality of diagnostic devices being electronically coupled to the computer system via the network (Figure 1 elements 12, 18, and 22, [15], and [31] show and describe a plurality of wearable devices and other medical devices connected to the patient’s computing device via a network and/or connected directly to the server; [15]-[17], [19], and [20] describe the devices as providing various types of medical data via the client device which is sent to the server), said periodically receiving the physiological diagnostic data of the patient comprising periodically syncing, by a collection module of the computer system with the plurality of diagnostic devices, downloading the physiological diagnostic data of the patient from the plurality of diagnostic devices during said periodically synching, and inserting, in a profile of the patient stored in the computer system ([16], [20]-[22], [24], and [31] describe the system passively monitoring the biological data as well as receiving it at the instigation of the patient, and storing it in a patient profile and EMR on the server, each of which may be construed as a profile), the periodically downloaded physiological diagnostic data of the patient, resulting in the patient’s profile stored in the computer system including a history of the patient’s physiological diagnostic data, said patient’s profile being accessible to a healthcare provider server (Figure 1 elements 32, 42, 46, and 48 show the profile and EMR stored on the server as well as an EMR server and associated provider computer system; [16], [23], [24], and [32] describe updating the EMR and profile with the received data);

transmitting by the one or more processors of the computer system via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard to the patient’s computing device, a message comprising a diagnosis of the patient (Figure 1, [29], [34], [35], and [37] describe sending a message with a diagnosis to the patient device), said diagnosis based on patterns and correlations within the symptom data and on the symptom data as compared with known diseases and disorders based on the symptom data of the patient, the physiological diagnostic data of the patient, and a knowledge base of known diseases, disorders, and symptoms ([27], [32], [34], and [37] describe using the symptoms and physiological data to diagnose the patient based on aggregated medical information about signs, symptoms, and patient conditions);

said specialized circuitry of the NIC in the computer system enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository (Figure 1 elements 12, 14, 18, 22, 48, and 58 show the patient computing device, wearable and medical devices, provider system, and other medical data sources in networked communication; [15], [16], [19], [23], [27], [42], and [76] describe each of these elements communicating with each other via one or more protocols and via networks such as the Internet, i.e. using the NIC), said communication and resource sharing comprising sharing the patient's profile ([16], [20], [23], [24], [27], and [42] describe the components sharing and accessing the patient profile and EMR, such as the patient accessing the data via their client device, the healthcare provider accessing the information via their system, third party sources and insurance servers providing and receiving data from the profile/EMR, and the diagnostic devices providing data to the profile/EMR. Examiner notes pages 9 and 10 on Applicant’s Response received 8/15/2022 where Applicant cites different devices accessing or submitting data to the profile as providing support for “sharing” the patient’s profile, such as the diagnostic device storing physiological data in the profile);

but does not expressly disclose:
the data layer standard selected from the group consisting of Ethernet, Fiber channel, Wi-Fi, and Token Ring. 

However, Ghanbari teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to use a NIC having a data layer standard including Wi-Fi and Ethernet ([38] and [39] describe the user devices as connecting to a server using TCP/IP over Ethernet or WiFi networks).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Bitran to use a NIC having a data layer standard including Wi-Fi and Ethernet, as taught by Ghanbari since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Bitran already discloses the system having a NIC using a data link layer standard as cited and explained above, and including WiFi and Ethernet as part of that data link layer standard as taught by Ghanbari would perform each of those same function in Bitran, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Bitran discloses the claimed computer program product comprising:
one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to implement a method (Figure 9, [67]-[69], and [73] describe the system incorporating processors and storage devices having software), said method comprising:

receiving, by the one or more processors of a computer system from a computing device of a patient via a network interface controller (NIC) implementing specialized circuitry and using a specific physical layer and a data link layer standard (Figure 1 elements 14 and 12, and [15] describe a system having a server connected via a network to a client device, i.e. a patient device; [65], [66], and [76] further describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet. Examiner notes that, in the context of a NIC, a “specific physical layer” refers to the physical circuitry of the NIC while a “data link layer standard” refers to the use of a data protocol, each of which would be needed to send and receive data from a remote server), symptom data of the patient comprising physiological symptoms of the patient ([31]-[33] describe the user entering physiological symptom information which is sent to the server), said computer system comprising the NIC ([65], [66], and [76] describe the server as having a communication subsystem including wired and wireless communication devices compatible with a plurality of different protocols as well as being able to communicate over the Internet);

periodically receiving, by the one or more processors of the computer system from a plurality of diagnostic devices via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard, physiological diagnostic data of the patient, said plurality of diagnostic devices being medical instruments electronically coupled to the patient's computing device via a network, said plurality of diagnostic devices being electronically coupled to the computer system via the network (Figure 1 elements 12, 18, and 22, [15], and [31] show and describe a plurality of wearable devices and other medical devices connected to the patient’s computing device via a network and/or connected directly to the server; [15]-[17], [19], and [20] describe the devices as providing various types of medical data via the client device which is sent to the server), said periodically receiving the physiological diagnostic data of the patient comprising periodically syncing, by a collection module of the computer system with the plurality of diagnostic devices, downloading the physiological diagnostic data of the patient from the plurality of diagnostic devices during said periodically synching, and inserting, in a profile of the patient stored in the computer system ([16], [20]-[22], [24], and [31] describe the system passively monitoring the biological data as well as receiving it at the instigation of the patient, and storing it in a patient profile and EMR on the server, each of which may be construed as a profile), the periodically downloaded physiological diagnostic data of the patient, resulting in the patient’s profile stored in the computer system including a history of the patient’s physiological diagnostic data, said patient’s profile being accessible to a healthcare provider server (Figure 1 elements 32, 42, 46, and 48 show the profile and EMR stored on the server as well as an EMR server and associated provider computer system; [16], [23], [24], and [32] describe updating the EMR and profile with the received data);

transmitting by the one or more processors of the computer system via the NIC implementing the specialized circuitry and using the specific physical layer and the data link layer standard to the patient’s computing device, a message comprising a diagnosis of the patient (Figure 1, [29], [34], [35], and [37] describe sending a message with a diagnosis to the patient device), said diagnosis based on patterns and correlations within the symptom data and on the symptom data as compared with known diseases and disorders based on the symptom data of the patient, the physiological diagnostic data of the patient, and a knowledge base of known diseases, disorders, and symptoms ([27], [32], [34], and [37] describe using the symptoms and physiological data to diagnose the patient based on aggregated medical information about signs, symptoms, and patient conditions);

said specialized circuitry of the NIC in the computer system enabling communication and resource sharing over the network among multiple distinct hardware devices linked together through communication channels so that each hardware device of the multiple hardware devices may communicate with any other communication system of the multiple hardware devices using the specific physical layer and the data link layer standard, said multiple hardware devices comprising the computer system, the patient's computing device, the plurality of diagnostic devices, the healthcare provider server, and a network accessible repository (Figure 1 elements 12, 14, 18, 22, 48, and 58 show the patient computing device, wearable and medical devices, provider system, and other medical data sources in networked communication; [15], [16], [19], [23], [27], [42], and [76] describe each of these elements communicating with each other via one or more protocols and via networks such as the Internet, i.e. using the NIC), said communication and resource sharing comprising sharing the patient's profile ([16], [20], [23], [24], [27], and [42] describe the components sharing and accessing the patient profile and EMR, such as the patient accessing the data via their client device, the healthcare provider accessing the information via their system, third party sources and insurance servers providing and receiving data from the profile/EMR, and the diagnostic devices providing data to the profile/EMR. Examiner notes pages 9 and 10 on Applicant’s Response received 8/15/2022 where Applicant cites different devices accessing or submitting data to the profile as providing support for “sharing” the patient’s profile, such as the diagnostic device storing physiological data in the profile);

but does not expressly disclose:
the data layer standard selected from the group consisting of Ethernet, Fiber channel, Wi-Fi, and Token Ring. 

However, Ghanbari teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to use a NIC having a data layer standard including Wi-Fi and Ethernet ([38] and [39] describe the user devices as connecting to a server using TCP/IP over Ethernet or WiFi networks).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Bitran to use a NIC having a data layer standard including Wi-Fi and Ethernet, as taught by Ghanbari since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Bitran already discloses the system having a NIC using a data link layer standard as cited and explained above, and including WiFi and Ethernet as part of that data link layer standard as taught by Ghanbari would perform each of those same function in Bitran, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldenberg et al (US Patent Application Publication 2003/0200315) describes a system in which multiple networked devices communicate with a network via a single Network Interface Controller (NIC) (see e.g. Figure 1, [12], and [67]).
Schlosser et al (US Patent Application Publication 2015/0339602)
Roychowdhury et (US Patent Application Publication 2015/0019235)
Hudson et al (US Patent Application Publication 2010/0145723)
Norris et al (US Patent Application Publication 2015/0073943)
Yao (US Patent Application Publication 2015/0088541)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626